The Comptroller admits that the formula adopted and applied by him in this proceeding to determine proper amounts to be deducted for vacations and pensions was erroneous. Accordingly, the determination appealed from is annulled, with fifty dollars costs and disbursements and the proceeding remitted to the Comptroller for further hearing. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Dore, J., dissents and votes to annul the Comptroller’s determination and grant petitioners the prevailing rate of wage from January 1, 1938, to February 20, 1942, without any deduction whatsoever for pension or vacation *900benefits. (Labor Law, § 220, snbds. 1, 3, 5, par. a; cf. also §§ 220-a, 220-b.) Settle order on notice.